DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comment:
 	The present application serial number 17/013,115, filed September 4, 2020, is a Continuation of, claims the benefit of and priority to U.S. Application No. 16/034,143, filed July 12, 2018, entitled “SYSTEMS AND METHODS FOR RENDERING A VISUALIZATION USING EVENT DATA,” now issued as U.S. Patent No. 10,810,771 which claims the benefit of and priority to U.S. Application No. 14/697,283, filed April 27, 2015, entitled “SYSTEMS AND METHODS FOR PROVIDING FOR THIRD PARTY VISUALIZATIONS,” now issued as U.S. Patent No. 10,049,473.

	After a thorough examination and consideration of the pending claims, and Information Disclosure Statement, and its included references, along with the previous chain of allowed patents, claims 1-21 are allowed.

	Claims 1-21 are allowed. 

The following is an Examiner’s statement of reasons for allowance:
	Because the best prior art of record, or that encountered in searching the invention, fails to explicitly teach or fairly suggest (in example below, for claim 1):
  	A method comprising:

 	receiving a modular visualization, the modular visualization comprising a variable
field associated with a visualization and instructions for rendering the visualization using
the input data and the variable field;
 	rendering the visualization based on the input data and a value associated with the variable field;
 	causing display of the visualization and a variable field graphical element
corresponding to the variable field within a graphical user interface, wherein the variable
field comprises a value operable to be changed by a user through the graphical user
interface;
 	updating the value associated with the variable field with an updated value
received from the variable field graphical element;
 	generating a search query to identify updated input data using the updated value
received from the variable field graphical element;
 	obtaining the updated input data generated from the search query, wherein
the search query is generated using the updated value;
 	re-rendering the visualization based on the updated input data and the updated
value; and
 	causing display of the re-rendered visualization and the variable field graphical
element within the graphical user interface.

 	Any comment considered necessary by applicant must be submitted no later

accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190. The examiner can normally be reached 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. TITCOMB
Primary Examiner
Art Unit 2178



/WILLIAM D TITCOMB/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        1-13-2022